Exhibit 10.6.4


Summary of 2019 Incentive Plans


On December 18, 2018, the Human Resources Committee (the “Committee”) of the
Pinnacle West Board of Directors (the “Board”) approved the Pinnacle West 2019
CEO Annual Incentive Award Plan (the “PNW Plan”), which provides an incentive
award opportunity for Donald E. Brandt, the Chairman of the Board, President,
and Chief Executive Officer of Pinnacle West and the Chairman of the Board and
Chief Executive Officer of APS.  On December 19, 2018, the Board, acting on the
recommendation of the Committee, approved the APS 2019 Annual Incentive Award
Plan (the “APS Plan”), which includes an incentive award opportunity for James
R. Hatfield, Executive Vice President and Chief Financial Officer of Pinnacle
West and APS and the APS 2019 Annual Incentive Award Plan for Palo Verde
Employees (the “Palo Verde Plan”), which includes an incentive award opportunity
for Robert S. Bement, Executive Vice President and Chief Nuclear Officer of APS.


No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Mr. Brandt, or APS, with respect to Mr. Hatfield,
each achieves a specified threshold earnings level.  The Committee will evaluate
the impacts of unusual or nonrecurring adjustments to earnings in determining
whether any earnings level has been met for purposes of the PNW Plan and may
make adjustments to reflect such impacts. Earnings impacts of actions of the
Arizona Corporation Commission ("ACC") in the PNW Plan year are excluded.


Mr. Brandt’s incentive award opportunity is based 62.5% on Pinnacle West’s 2019
earnings, and 37.5% on the achievement of performance goals established for all
business units of APS. Mr. Brandt has an award opportunity of 50% of his base
salary if the threshold earnings level is met. If Pinnacle West’s 2019 earnings
exceed the threshold level, Mr. Brandt’s award opportunity increases
proportionately by up to an additional 75% of his base salary. To the extent
certain business unit performance goals are met, Mr. Brandt has a further award
opportunity of up to 75% of base salary. The business unit performance
indicators for Mr. Brandt are in the functional areas of customer service,
transmission and distribution, fossil generation, corporate resources and
performance of the Palo Verde Generating Station. In no event may Mr. Brandt’s
award exceed 200% of his base salary.


The award opportunities for Mr. Hatfield under the APS Plan are based on the
achievement of specified 2019 APS earnings levels and specified business unit
performance goals.  Mr. Hatfield has a target award opportunity of up to 75% of
his base salary.  Mr. Hatfield may earn less or more than the target amount, up
to a maximum award opportunity of 150% of base salary, depending on the
achievement of the earnings and business unit performance goals separately or in
combination, and before adjustment for individual performance.  The business
unit performance indicators that will be considered for Mr. Hatfield are derived
from the APS critical areas of focus, as provided in its “Core” strategic
framework, in the functional areas of employees, operational excellence, and
shareholder value.  The Committee may adjust targets under the APS Plan to
reflect unanticipated events or unusual or nonrecurring adjustments to earnings
that arise in the APS Plan year, including ACC rate-related impacts on earnings.


The award opportunity for Mr. Bement under the Palo Verde Plan is based on the
achievement of specified 2019 APS earnings levels and specified business unit
performance goals. No incentive payment will be awarded to Mr. Bement under the
APS earnings portion of the Palo Verde Plan unless Palo Verde achieves specified
business unit performance goals and APS achieves a target threshold earnings
level.  The business unit performance indicators for Mr. Bement under the Palo
Verde Plan are in the functional areas of employees, operational excellence,
performance improvement and shareholder value.  Mr. Bement has a threshold award
opportunity of 18.8% of his base salary, a target of 75% of his base salary, and
up to a maximum of 150% of his base salary, depending on the achievement of the
earnings and business unit performance goals, separately or in combination, and
before adjustment for individual performance.







--------------------------------------------------------------------------------

Exhibit 10.6.4


Any awards for Messrs. Brandt, Hatfield and Bement are subject to potential
forfeiture or recovery to the extent required by the Company’s clawback policy.





